Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art is as follows: Sauli (US Patent 6011265) discloses a device (Fig 1c, 2a, 3b, 4b, 9a), comprising: micropattern gas detection devices which generate second 5ionized electrons by accelerating electrons (C2, L33-34); a lead-out strip through which an electrical signal by the second ionized electrons is delivered (Figs. 1b, 2a; C6, L12-21); and a signal processing unit which processes the electrical signal which is detected by a lead-out strip arranged at a 10predetermined position (read-out  circuitry; Fig 2a), wherein a plurality of the micropattern gas detection devices are disposed in a ring-like shape, and the lead-out strip is disposed at the outermost of the micropattern gas detection devices (Fig. 2a, 3b, 9a; C4).  Sauli does not specify the device is a positron tomography device.  Giakos (US Patent 6316773)  teaches a PET system with GEM-type detectors (C1, L12-27; C2, 28-40), wherein PET detector systems are further known to have ring-shaped detector arrangements.  Lastly, Shoji (JP 2008-243634) discloses a positron tomography device comprising two or more micropattern gas detection devices which generate second ionized electrons by accelerating electrons, wherein each of the two or more micropattern gas detection devices has a cylindrical shape.  However, the prior art fails to disclose or suggest, in combination with the other claimed elements, wherein the two or more micropattern gas detection devices are arranged concentrically and spaced apart from each other at a predetermined interval and with different trajectories to thereby enable a redundant detection of radiation, and a lead-out strip disposed around the two or more micropattern gas detection devices.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884



/MICHAEL C BRYANT/Primary Examiner, Art Unit 2884